Citation Nr: 0203926	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  94-06 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Lincoln, Nebraska.



THE ISSUES

1.  Whether the veteran should have been authorized to 
receive treatment at non-VA facilities for a nonservice-
connected right hand injury in October 1991.

2.  Entitlement to payment or reimbursement by VA for 
unauthorized medical expenses incurred in connection with a 
right hand injury in October 1991.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney






INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945 and from January 1951 to May 1952. This appeal arises 
from a decision by the Medical Administration Service of the 
VA Medical Center (VAMC) in Grand Island, Nebraska. The 
issues on appeal were the subject of remands by the Board in 
November 1996, March 1998, and August 2000. 


FINDINGS OF FACT

1. The veteran sustained a crushing injury to the right hand 
with severing of several fingers when the hand was caught in 
a corn picker on October 9. 1991. 

2.  He subsequently received medical care at St. Francis 
Medical Center in Grand Island, Nebraska and Bishop Clarkson 
Memorial Hospital, Omaha, Nebraska.

3.  Treatment provided at the non-VA medical facilities in 
October 1991 was not for a service-connected disability or 
for a disability associated with or aggravating a service-
connected disability.

4.  Authorization for the private medical treatment the 
veteran received in October 1991 was not and should not have 
been given.


CONCLUSIONS OF LAW

1.  Authorization for the veteran to receive treatment at 
non-VA facilities for a nonservice-connected right hand 
injury in October 1991 was not warranted. 38 U.S.C.A. § 1703, 
1710, 5107 (West 1991); 38 C.F.R. § 17.54 (2001).

2.  Payment or reimbursement by VA for unauthorized medical 
expenses incurred in connection with a right hand injury in 
October 1991 is not warranted. 38 U.S.C.A. § 1728 (West 
1991); 38 C.F.R. § 17.120 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO notified the veteran of the 
evidence necessary to substantiate his claim and has obtained 
all records identified as being relevant to the issues on 
appeal. The Board finds that any additional development is 
not warranted. Prior remands by the Board and the statement 
of the case and supplemental statements of the case have 
advised the veteran of the criteria relevant to the questions 
at hand. Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. 
§ 3.159, and that no additional assistance to the appellant 
is required based on the facts of the instant case.


Payment or Reimbursement

Under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, the 
payment or reimbursement by the VA for unauthorized medical 
expenses may be paid if all of the following criteria are 
met: (1) the treatment rendered was for an adjudicated 
service-connected disability, or for nonservice-connected 
disabilities associated with and held to be aggravating an 
adjudicated service-connected disability, or for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability, or 
for any illness, injury or dental condition in the case of a 
veteran who is participating in a rehabilitation program 
under Chapter 31 of Title 38 of the United States Code and 
who is medically determined to be in need of hospital care or 
medical services for any reasons enumerated under 38 C.F.R. 
§ 17.48(j); and (2) a medical emergency existed of such 
nature that delay would have been hazardous to life or 
health; and (3) no VA or other Federal facilities were 
feasibly available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required would 
not have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.
	
The record shows that the veteran sustained a crushing injury 
to the right hand with severing of several fingers when the 
hand was caught in a corn picker on October 9. 1991. He was 
taken by ambulance to St. Francis Medical Center in Grand 
Island, Nebraska. Because of the nature of the injuries he 
was taken by Life Flight to Bishop Clarkson Memorial 
Hospital, Omaha, Nebraska, the following day for definitive 
care. He was discharged on October 15, 1991.

All three statutory requirements set forth in 38 U.S.C. § 
1728(a) must be met before payment or reimbursement may be 
authorized. See Hayes v. Brown, 6 Vet.App. 66, 68 (1993). 
Here, there is no question that the treatment the veteran was 
provided following the right hand injury in October 1991 was 
for a "medical emergency" and that no VA or other Federal 
facilities was "feasibly available." At the time of the 
October 1991 incident, however, service connection was in 
effect only for right scapular and left inguinal 
herniorrhaphy scars. It is neither contended nor shown that 
the treatment rendered in October 1991 was for or in any 
manner associated with a service-connected disability. 
Consequently, payment or reimbursement under 38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.80 is not in order.


Authorization

The primary question before the Board is whether 
authorization should have been granted for payment of the 
charges incurred at the two private medical facilities 
following the veteran's right hand injury in October 1991. 
The veteran states that the emergency crew contacted the VA 
and was advised that they should transport the veteran to a 
private facility.  The veteran also maintains that his son 
called the VA on October 1991 and was informed by the VA 
staff that indeed the VA hospital could not treat the veteran 
and that in order to save limb or life the veteran should be 
transported directly to St. Francis hospital.  The veteran 
was subsequently transferred to Clarkson Hospital by Life 
Flight.  As a result, the veteran contends that since the VA 
could not provide the emergency medical care and he was told 
to get his care from a non-VA source, the VA should pay for 
the medical care.

Although VA records do not show that the VAMC was contacted 
by the ambulance crew or by the veteran's son, the Board 
readily accepts that the calls were made. Further, there is 
no dispute that a VA employee indicated that the VAMC could 
not provide the emergency treatment needed and, given the 
grievous nature of the injury, recommended that the veteran 
be taken to St. Francis emergency room.

Under certain circumstances, VA is authorized to contract 
with non-VA facilities in order to furnish hospital or 
medical services to veterans. 38 U.S.C.A. §§ 1703, 1710; 
Zimick v. West, 11 Vet. App. 45 (1998); Malone v. Gober, 10 
Vet. App. 539 (1997). "The Secretary requires that, in order 
to be admitted to a non-VA facility at VA expense, such an 
admission must be authorized in advance by VA (or within 72 
hours in the case of an emergency)." Zimick, 11 Vet. App. at 
51 (citing 38 C.F.R. § 17.54 (1998)). The Board notes that 
the advice of a physician or other medical facility employee 
to seek care at a private medical facility is not the type of 
authorization contemplated by 38 C.F.R. § 17.54. See Smith 
(Thomas) v. Derwinski, 2 Vet.App. 378 (1992). In this case, 
there is no evidence that proper authorization was given.

In order to receive hospital care at VA expense, a veteran 
first must meet the basic eligibility requirements of 
38 U.S.C.A. § 1710 which provides: 
(a)(1) The Secretary (subject to paragraph (4)) shall 
furnish hospital care and medical services, and may 
furnish nursing home care, which the Secretary 
determines to be needed-- 

(A) to any veteran for a service-connected disability; 
and 

(B) to any veteran who has a service- connected 
disability rated at 50 percent or more. (2) The 
Secretary (subject to paragraph (4)) shall furnish 
hospital care and medical services, and may furnish 
nursing home care, which the Secretary determines to be 
needed to any veteran-- 

(A) who has a compensable service-connected disability 
rated less than 50 percent; 

(B) whose discharge or release from the active military, 
naval, or air service was for a compensable disability 
that was incurred or aggravated in the line of duty; 

. . . 

(D) who is a former prisoner of war; 

(E) who is a veteran of the Mexican border period or of 
World War I; 

(F) who was exposed to a toxic substance, radiation, or 
environmental hazard, as provided in subsection (e); or 

(G) who is unable to defray the expenses of necessary 
care as determined under section 1722(a) of this title.

In this case, the record fails to show that the veteran meets 
any of the criteria to receive hospital care at VA expense. 
Even if the veteran was eligible for hospital care 
38 U.S.C.A. § 1710, that section does not contain any 
provision which would authorize the Secretary to provide 
reimbursement to a veteran for services rendered at a non-VA 
facility. See Malone v. Gober, 10 Vet.App. 539 (1997). 

Language found in 38 U.S.C.A. § 1703 specifically 
addresses the Secretary's authority to contract with non-
VA facilities for the furnishing of hospital care in 
certain circumstances to those eligible under section 
1710. The Board in has found, however, that there was no 
prior authorization under 38 C.F.R. 17.54 and therefore 38 
U.S.C. § 1703 was not applicable to the appellant. Even 
though there was a qualifying telephone call was made 
within 72 hours after an emergency admittance, the veteran 
still is not be entitled to reimbursement under 38 U.S.C. 
§ 1703. Section 1703 permits the Secretary to contract 
with non-VA facilities in certain circumstances. There is 
no such record of communication between the non-VA 
facility which actually furnished the hospital care and 
the VAMC.
 In addition, the only provision potentially applicable to 
the appellant is § 1703(a)(3), which permits a contract 
with a non-VA facility for the furnishing of "hospital 
care or medical services for the treatment of medical 
emergencies which pose a serious threat to the life or 
health of a veteran receiving medical services in a 
Department facility." 38 U.S.C.A. § 1703(a)(3) (emphasis 
added). The statute places determinative emphasis on 
"receiving" medical services, not on the "provision" of 
medical services. In order to "transfer" to a non-VA 
facility, a patient already would need to be in a VA 
facility. Here, the veteran was neither in a VA facility 
nor "receiving medical services in a [VA] facility" prior 
to the right hand injury in October 1991. Accordingly, the 
Board finds no basis to conclude that authorization for 
the medical treatment in question should have been given.
The evidence as to the issues on appeal is not so evenly 
balanced that there is doubt as to any material issue. 
38 U.S.C.A. § 5107. 



ORDER

There was no basis for the veteran to receive authorization 
for treatment at non-VA facilities for a nonservice-connected 
right hand injury in October 1991; the appeal as to this 
issue is denied.

Entitlement to payment or reimbursement by VA for 
unauthorized medical expenses incurred in connection with a 
right hand injury in October 1991 is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

